Citation Nr: 0329506	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-02 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for degenerative disc disease with question of 
multiple compression fractures of the lumbar spine and 
chronic low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active duty from November 1963 to October 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which reopened and denied on the merits, the 
veteran's claim of entitlement to service connection for 
degenerative disc disease with question of compression 
fractures of lumbar spine and chronic low back pain 
(hereinafter low back disability.)


FINDINGS OF FACT

1.	By an unappealed April 1993 RO rating decision, the 
veteran's petition to reopen a claim of entitlement to 
service connection for a low back disability was denied.

2.	Since the April 1993 RO decision, VA has received evidence 
not previously of record that is relevant to the claim, 
and so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.	The unappealed April 1993 RO rating decision is final.  38 
U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1992).

2.	New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1992 rating decision, the RO denied the veteran's 
original claim of entitlement to service connection for a low 
back injury on the basis that complaints of lower back pains 
in service for which the veteran was treated for only two 
days in February 1965, were apparently acute and transitory 
and service connection was therefore unwarranted in the 
absence of continuity of a low back disability until February 
1992, 27 years later.  After submission of additional 
evidence, the RO again denied the claim in a July 1992 rating 
decision, finding that the evidence submitted established 
intercurrent low back injury on September 1, 1972, nearly 
seven years following separation from service.  

The veteran sought to reopen his claim, and the petition to 
reopen was denied in an April 1993 RO rating decision.  The 
veteran was provided notice of the decision and of his 
appellate rights, but he did not appeal the determination and 
the decision became final.

In June 1999, after submission of additional evidence, the RO 
reopened and denied the claim, and the veteran appealed.


Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, the VCAA redefines the obligations of VA with 
respect to the duties to notify and assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to notify and 
assist as mandated by the VCAA to the extent required to 
reopen the veteran's claim.  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were amended effective 
August 29, 2001. These amendments are effective only as to 
claims received on or after August 29, 2001, and are not 
applicable in the instant case. See 66 Fed. Reg. 45620-45632 
(August 29, 2001).

The Board notes that the facts relevant to the claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of the claim to this extent.  The veteran has not identified 
the existence of any additional evidence that would be 
relevant to the claim.  

Additionally, by virtue of the rating decisions, statement of 
the case, as well other notices issued during the pendency of 
the appeal, the veteran and his representative have been 
advised of the laws and regulations governing the claim, and 
the basis for denial of the claim.  The veteran has also been 
provided with VA examination to assess his low back 
condition.

The Board finds that the evidence of record has been 
adequately developed in order to properly adjudicate the 
petition to reopen.  Accordingly, adjudication of this appeal 
to this extent, without remand to the RO for further 
consideration under the new law, poses no risk to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).


New and Material Evidence to Reopen

The veteran has submitted various records in support of his 
claim for service connection, some of which show treatment 
for unrelated conditions.  The more salient records are 
discussed below.

The veteran did not appeal the previous April 1993 RO rating 
decision, and it became final.  Under 38 U.S.C.A. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Regardless of what the RO has done in cases such as 
this, the Board is required by statute to review whether new 
and material evidence has been submitted to reopen the claim 
before it has jurisdiction to consider that claim on the 
merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b).

The question now presented is whether new and material 
evidence has been submitted since the April 1993 final rating 
decision.  38 C.F.R. § 3.156(a) (2001); Manio, supra.  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether it shows that the current low back condition 
is due to an incident of service).  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Finally, if new and material evidence has been presented, the 
Board may then proceed to evaluate the merits of the claim, 
but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5103A (West 2002) has been fulfilled.

In this case, the evidence submitted since the RO's last 
final denial includes VA outpatient medical records, private 
medical records of treatment, statements from the veteran, 
and lay statements from others.  Specifically, the veteran 
has provided a June 19, 2001 letter from a private physician 
who indicated that the veteran has spinal stenosis and 
degenerative disc disease.  The physician then opined "[i]t 
is conceivable that this could have originated from his low 
back injury in the service."

The Board finds this evidence to be new and material since it 
was not previously considered by the decisionmakers, is 
neither cumulative nor redundant, and is probative of the 
veteran's assertions that his current low back condition is 
related to an incident of service.  Therefore the evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge, supra.  To this 
extent, the appeal is allowed.

ORDER

The claim of entitlement to service connection for a low back 
disability is reopened.

REMAND


Having reopened the claim, the Board finds inadequate 
compliance with the new statutory provisions under the VCAA, 
and that additional development is required prior to 
adjudication of the claim on the merits.

Review of the record shows that the claim has been previously 
denied by the RO in a rating decision dated June 1992 (on the 
basis that complaints of lower back pains in service were 
acute and transitory, and service connection was unwarranted 
in the absence of continuity of a low back disability until 
February 1992, 27 years later); in a rating decision dated 
July 1992 (on the basis that the evidence established 
intercurrent low back injury on September 1, 1972); in an 
April 1993 rating decision finding no new and material 
evidence to reopen; and in a July 2001 rating decision (on 
the basis that the current low back disability characterized 
by multiple compression fractures of the lumbar spine is 
unrelated to the acute and transitory low back pain in 
service). 

Although these rating decisions provided notice to the 
veteran of the denial and notification of what constitutes 
new and material evidence, development efforts have not 
adequately informed the veteran of the allocation of the 
burden of producing evidence; that is, what VA will do and 
what he must do to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, having reopened the claim, the RO's duty to 
assist includes a duty to obtain a medical examination or 
opinion under 38 C.F.R. § 3.159(c)(4)(i) (2002).

Accordingly, the case is REMANDED to the regional office (RO) 
for the following development:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 
(2002); See also Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), and any 
other applicable legal precedent.

2.	The veteran should be afforded a VA 
spine examination.  The examiner should 
provide diagnoses of all current back 
disabilities, and an opinion as to 
whether such disability is causally 
related to the symptoms and findings of 
low back pain in February 1965 in 
service .  The examiner should review 
the service medical records and post-
service VA and private records of 
examination and treatment, and provide 
an opinion as to whether, in hindsight, 
it is at least as likely as not (that 
is, a probability of 50 percent or 
better) that the current back disability 
is related to the symptoms of low back 
pain in service.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  

The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



